Citation Nr: 9926233	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  98-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs improved pension benefits in 
the amount of $16,780.00.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1941 to October 
1945.  On September 25, 1990, the Montgomery, Alabama, 
Regional Office (RO) proposed to terminate payment of the 
veteran's Department of Veterans Affairs (VA) improved 
pension benefits retroactively from January 1, 1987 due to 
the veteran's spouse's receipt of earned income.  In December 
1990, the RO effectuated the proposed termination and 
informed the veteran that the adjustment resulted in an 
overpayment of benefits to him in the amount of approximately 
$16,780.00.  On February 7, 1991, the veteran was informed in 
writing of an overpayment of VA improved pension benefits in 
the amount of $16,780.00 and his waiver rights.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision of the Committee 
on Waivers and Compromises (Committee) of the RO which 
concluded that the veteran's request for waiver of recovery 
of the overpayment was not timely and denied the request.  
The veteran has been represented throughout this appeal by 
the American Legion.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts on appeal that recovery of the 
overpayment of VA improved pension benefits in the amount of 
$16,780.00 should be waived as he erroneously assumed that 
the debt had been automatically recouped; he would have 
submitted a timely request for waiver of overpayment but for 
his erroneous belief; and recovery of the debt would result 
in undue financial hardship to befall his family.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  On February 7, 1991, the veteran was informed in writing 
of an overpayment of VA improved pension benefits in the 
amount of $16,780.00 and his waiver rights.  
3.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits in the amount of $16,780.00 was 
received in 1998.  


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved pension benefits in the amount of $16,780.00 was 
not received.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 1.963 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There shall be no recovery of payments or overpayments (or 
any interest thereon) of any benefits under any of the laws 
administered by the Secretary whenever the Secretary 
determines that recovery would be against equity and good 
conscience, if an application for relief is made within 180 
days from the date of notification of the indebtedness by the 
Secretary to the payee, or within such longer period as the 
Secretary determines is reasonable in a case in which the 
payee demonstrates to the satisfaction of the Secretary that 
such notification was not actually received by such payee 
within a reasonable period after such date.  38 U.S.C.A. 
§ 5302(a) (West 1991 & Supp. 1999).  The provisions of 38 
C.F.R. § 1.963 (1998) clarify that:

  (a)	General.  Recovery of 
overpayments of any benefits made under 
laws administered by the VA shall be 
waived if there is no indication of 
fraud, misrepresentation, or bad faith on 
the part of the person or persons having 
an interest in obtaining the waiver and 
recovery of the indebtedness from the 
payee who received such benefits would be 
against equity and good conscience.  
  (b)	Application.  A request for 
waiver of an indebtedness under this 
section shall only be considered:
  (1)	If made within 2 years 
following the date of a notice of 
indebtedness issued on or before March 
31, 1983, by the VA to the debtor, or  
  (2)	Except as otherwise provided 
herein, if made within 180 days following 
the date of a notice of indebtedness 
issued on or after April 1, 1983, by the 
VA to the debtor.  The 180 day period may 
be extended if the individual requesting 
waiver demonstrated to the Chairperson of 
the Committee on Waivers and Compromises 
that, as a result of an error by either 
the VA or the postal authorities, or due 
to other circumstances beyond the 
debtor's control, there was a delay in 
such individual's receipt of the 
notification of indebtedness beyond the 
time customarily required for mailing 
(including forwarding).  If the requester 
does substantiate that there was such a 
delay in the receipt of the notice of 
indebtedness, the Chairperson shall 
direct that the 180 day period be 
computed from the date of the requester's 
actual receipt of the notice of 
indebtedness.  

On February 7, 1991, the veteran was informed in writing of 
an overpayment of VA improved pension benefits in the amount 
of $16,780.00 and his waiver rights.  The veteran 
subsequently submitted a request for waiver of recovery of 
the overpayment of VA improved pension benefits.  According 
to notations in the file, the request was received on June 
11, 1998.  The veteran has not asserted that he requested 
waiver of recovery in a timely manner.  In his September 1998 
substantive appeal, the veteran advanced that:

I do remember being advised that I owed 
the VA money[,] but I was under the 
impression that the letter stated that my 
pension would be withheld until this debt 
was paid.  My checks stopped my pension 
back in 1990.  I assumed that they were 
withholding them to recover the 
overpayment.  I then got on home 
healthcare in 1997 and the home 
healthcare man put me in for pension 
again-I started receiving pension checks 
once again.  I took it that since they 
started my checks again, the debt was 
paid.  I then found out that the debt was 
not paid and that is when I asked for a 
waiver of the overpayment.  My request 
for waiver was denied because it was not 
timely filed.  I don't understand all of 
this, I thought the debt was cleared when 
they started withholding my pension 
check, I would have asked for a waiver 
back then if I had know that the debt was 
not being paid by withholding my pension.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran 
was informed in writing of the overpayment of VA improved 
pension benefits in the amount of $16,780.00 and his waiver 
rights on February 7, 1991.  A request for waiver of recovery 
of the overpayment was received by the RO on June 11, 1998, 
more than 180 days after the date of notice of indebtedness.  
The veteran has not alleged that there was a delay in his 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  While the Board is 
sympathetic to the veteran's plea, he does not meet the basic 
eligibility requirements for waiver of recovery of an 
indebtedness under 38 U.S.C.A. § 5302(a) (West 1991 & Supp. 
1999) and 38 C.F.R. § 1.963 (1998).  He is not eligible as a 
matter of law.  

In reviewing a comparable factual scenario, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the law and not the evidence is dispositive of an 
appellant's claim, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's application is denied.  



ORDER

Waiver of recovery of an overpayment of VA improved pension 
benefits in the amount of $16,780.00 is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

